DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 02 June 2022.
Claims 1, 4-5, 8, 11-12, 15 and 18-19 are amended.
Claims 6, 13 and 20 are cancelled.
Claims 1-5, 7-12 and 14-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Indefiniteness Rejection
Applicant’s arguments, see remarks at pages 9-10, filed 02 June 2022, with respect to Claims 7 and 14 have been fully considered and are persuasive.  The rejection of 03 March 2022 has been withdrawn. 
Section 112(d) Rejection
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Section 101 Rejection
Applicant argues that the specification explains how the incorporation of their invention improves the efficiencies and performance of the processor (See at least remarks at pages 11-12 and cited paragraph [0081]). While not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).)
Applicant argues that the cited limitations are additional elements beyond the identified abstract idea that integrate the alleged abstract idea into a practical application by reflecting an improvement to the computer related technology for processing electronic payment transactions as described in Section A of their remarks. Examiner respectfully disagrees. Many of the noted limitations were and/or are identified by the examiner as causing the claim to recite and/or describe the noted judicial exception. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that many section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application. Furthermore, the remaining limitations although they may recite elements additional to the abstract idea are not indicative of integration into a practical application but rather as further explained in the instant Office Action amount to no more than mere data gathering or data outputting which is adding insignificant extra-solution activity. See MPEP 2106.05(g).
Applicant argues that the claim recites additional elements which implement any alleged judicial exception in conjunction with particular machines integral to the claims. Examiner respectfully disagrees. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. If the applicant asserts that the claim recites significantly more because the generic computer is 'specially programmed' or is a 'particular machine' the examiner should look at whether the added elements provide significantly more than the judicial exception which is expanded upon in the instant Office Action. See MPEP § 2106.05(b)(I).
Furthermore, in regards to applicant’s assertion of enhanced efficiency examiner notes the following. The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception (e.g. via the improvement in the efficiency of the judicial exception), but does not improve computers or technology.
Applicant argues that the elements which recite the abstract idea have not been shown to be routine or conventional. Applicant has misapplied Step 2B of the eligibility analysis. As cited by the applicant, analysis under Step 2B states the following: “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.” See MPEP 2106.05(d). This is further expanded upon in the 2019 October update: “The “extra-solution activity” consideration listed above has been slightly modified. MPEP 2106.05(g) explain, in the context of Step 2B, that whether a limitation is well-known is a factor to consider when determining if a limitation is extra-solution activity.” See October 2019 Update at page 15. Under these considerations only the additional elements are put forth for consideration as to whether or not they are well-understood, routine, or conventional and only if a limitation is extra-solution activity. As explained above in the prior arguments, the elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application. Examiner had cited MPEP 2106.05(d) for those limitations which represent extra solution activity regarding their nature as well-understood, routine and conventional (see prior Office Action at page 13). Applicant’s argument is moot because the Step 2B analysis does not apply to the cited elements which recite and/or describe the noted abstract idea.
Obviousness Rejection
Applicant’s arguments, see remarks at pages 18-21, filed 02 June 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 03 March 2022 has been withdrawn. 

Claim Objections
Claims 5, 12 and 19 are objected to because of the following informalities:  
“at least one of acquirer bank identification number (BIN), acquirer country code, or acquirer business identifier” should be “at least one of an acquirer bank identification number (BIN), an acquirer country code, or an acquirer business identifier”
Appropriate correction is required.

Claim Interpretation
Examiner notes the phrase “…to generate an authorization decision associated with the payment transaction” in the independent claims represents an intended use of the communicating step and therefore may be afforded no patentable weight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, system, and computer program product comprising at least one non-transitory computer-readable medium for processing a transaction associated with an onboarded acquirer system. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 8 and 15:
Claim 1:
“onboarding, …, a first acquirer system of the plurality of acquirer systems…”
“receiving,… from the first acquirer system, an abbreviated transaction message associated with a payment transaction, wherein the abbreviated transaction message comprises data fields comprising dynamic data associated with the payment transaction, wherein the abbreviated transaction message comprises data fields that are designated to but do not include at least a portion of the static data from the stored second data file;”
“in response to receiving the abbreviated transaction message, determining,…, that the acquirer system associated with the payment transaction is the first acquirer system;”
“augmenting, …, the abbreviated transaction message by inserting the at least a portion of the static data into corresponding data fields of the data fields that are designated to but do not include at least a portion of the static data from the stored second data file to complete the abbreviated transaction message and form an authorization request, such that the authorization request comprises data fields comprising the dynamic data from the abbreviated transaction message and data fields comprising the at least a portion of the static transaction data from the stored second data file;”
“communicating, …, the authorization request to a first issuer system of the plurality of issuer systems to cause the first issuer system to generate an authorization decision associated with the payment transaction.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “with at least one processor”, “computer program product”, or “at least one non-transitory computer-readable medium including one or more instructions” nothing in the claims’ elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity is performed when onboarding an acquirer, determining payment data, generating transaction data based on the payment data, and communicating the payment data to an issuer. An agreement in the form of a contract is formed when onboarding an acquirer, determining payment data, generating transaction data based on the payment data, and communicating the payment data to an issuer in order to establish a contract of payment transfer between an acquirer and issuer. If claim limitations, under their broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 3, 10 and 17 are directed to the following:
Claim(s) 3, 10 and 17:
“wherein the acquirer system associated with the payment transaction is determined based on the identifier from the abbreviated transaction message.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2, 4-5, 7, 9, 11-12, 14, 16 and 18-19 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2, 9 and 16:
“…wherein the static transaction data comprises an identifier associated with the first acquirer system, and the abbreviated transaction message comprises the identifier.”
Claim(s) 4, 11 and 18:
“…wherein the dynamic transaction data comprises transaction data that has the capability of being different from transaction to transaction for the first acquirer system.”
Claim(s) 5, 12 and 19:
“…wherein the static transaction data comprises at least one of acquirer bank identification number (BIN), acquirer country code, or acquirer business identifier.”
Claim(s) 7 and 14:
“…wherein the dynamic data from the abbreviated transaction request and the static transaction data from the stored second data file comprise at least one data element associated with data elements defined by ISO 8583.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim(s) 1, 8 and 15:
“…with the transaction processing system…”
“receiving,…from the first acquirer system, a first data file comprising a plurality of data entries, wherein the plurality of data entries comprise static transaction data associated with the first acquirer system, the static transaction data comprising transaction data designated as not changing for the first acquirer system from transaction to transaction;”
“generating, …, a second data file having a predetermined format, the second data file comprising at least a portion of the static transaction data;”
“storing,…, the second data file;”
The computer components (transaction processing system) are recited at a high level of generality (i.e. as a generic processing system) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving, generating and storing steps are recited at a high-level of generality (i.e., as generally receiving, generally generating, and generally storing) such that they amount to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claims contain no additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant' s specification (See paragraph [0053] of the specification). The component is described as: “The term "transaction processing system" may refer to one or more computer systems operated by or on behalf of a transaction service provider, such as a transaction processing server executing one or more software applications. A transaction processing system may include one or more processors and, in some non-limiting embodiments, may be operated by or on behalf of a transaction service provider.” The constituent computer components mentioned above are not described in further detail within the applicant’s specification beyond the server(s) and/or computer(s) including one or more processors. Therefore, examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for generating/storing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan et al. (EP 3,511,888 A1) discloses abbreviated transaction messages.
Subramanian et al. (US 2019/0087795 A1) discloses appending transaction messages.
Geddes (US 7,853,782 B1) discloses payment message templates.
Mckenney et al. (WO-0124082-A1) discloses payment template authorization messages.
Xu (“Web-Based Billing System Exploits Mature and Emerging Technology”) discloses a web based billing system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691